Title: From John Adams to William Heath, 10 July 1778
From: Adams, John
To: Heath, William


     
     Passy, 10 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:156–158. Adams reported the arrival on 8 July of the ratified Franco-American treaties, which were seen as fresh evidence of the increasing isolation of Great Britain and of the unlikelihood of the formation of a coalition of powers against America. He predicted that even Spain would soon join Britain’s open enemies and declared that the British government had but one wise choice—to make a treaty with the United States on the order of France’s with America. Adams believed, however, that Britain would remain blind to the need for a new policy and would decline to a second-rate power.
    